 



Exhibit 10.61
ENVIRONMENTAL INDEMNITY AGREEMENT
ENVIRONMENTAL INDEMNITY AGREEMENT (the “Agreement”) made as of the 26th day of
July, 2007 by REGIONAL ENTERPRISES, INC., a Virginia corporation and a
subsidiary of Borrower (as defined below) having its principal place of business
at 410 Water Street, Hopewell, Virginia 23860 (“Indemnitor”), and RZB FINANCE
LLC, having an address at 1133 Avenue of the Americas, New York, New York 10036
(“Indemnitee”) and other Indemnified Parties (defined below).
RECITALS:
A. Indemnitor is a wholly owned subsidiary of Borrower (as defined below) and is
fee owner in part and leaseholder in part of that certain real property located
in the City of Hopewell, Virginia as more particularly described in Exhibit A
attached hereto (said real property, together with any real property hereafter
encumbered by the lien of the Security Instrument (as defined in Section 6
hereof), being herein collectively referred to as the “Land”; the Land, together
with all structures, buildings and improvements now or hereafter located on the
Land, being collectively referred to as the “Property”).
B. Indemnitee is prepared to make a loan (the “Loan”) to Rio Vista Energy
Partners L.P. (“Borrower”) pursuant to the Loan Agreement dated the date hereof
(as amended, modified, supplemented or restated from time to time, the “Loan
Agreement”; capitalized terms used herein and not otherwise defined herein shall
have the meanings ascribed thereto in the Loan Agreement) between the Borrower
and the Lender, and the Loan shall be in the aggregate principal amount of Five
Million Dollars ($5,000,000), and shall be evidenced by that certain promissory
note of even date herewith made by Borrower to Indemnitee (together with all
extensions, renewals, modifications, substitutions and amendments thereof,
collectively referred to as the “Note”).
C. Indemnitor has executed and delivered to the Indemnitee a Guaranty &
Agreement dated the date hereof (as amended, modified or supplemented from time
to time, the “Guaranty”) covering payment of all indebtedness, liabilities and
obligations of Borrower to Indemnitee, including, without limitation, under or
in connection with the Loan Agreement and the note.
D. The Guaranty is secured by, among other things, the Security Instrument which
will encumber the Property.
E. Indemnitee is unwilling to make the Loan unless Indemnitor agrees to provide
the indemnification, representations, warranties, and covenants and other
matters described in this Agreement for the benefit of Indemnified Parties.
AGREEMENT
NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Indemnitor hereby represents, warrants, covenants and agrees for the benefit of
Indemnified Parties as follows:
1. Environmental Representations and Warranties. To the best of Indemnitor’s
knowledge, after due inquiry, (a) there are no Hazardous Substances (defined
below) or underground storage tanks in, on, or under the Property, except those
that are both (i) in compliance with all Environmental Laws (defined below) and
with permits issued pursuant thereto, except any non-compliance which,
individually and in the aggregate, could not reasonably be expected to have a
Material Adverse Effect, and (ii) fully disclosed to Indemnitee in writing
pursuant to the written report(s) resulting from the environmental assessment(s)
of the Property delivered to Indemnitee (such report(s) are identified in
Exhibit B attached hereto and are referred to below collectively as the
“Environmental Report”); (b) there are no past,

 

 



--------------------------------------------------------------------------------



 



present or threatened Releases (defined below) of Hazardous Substances in, on,
under or from the Property except as described in the Environmental Report;
(c) there is no threat of any Release of Hazardous Substances migrating to the
Property except as described in the Environmental Report; (d) there is no past
or present non-compliance with Environmental Laws, or with permits issued
pursuant thereto, in connection with the Property, except as described in the
Environmental Report; (e) Indemnitor has no actual knowledge of, and has not
received, any written notice or other communication from any person or entity
(including but not limited to a governmental entity) relating to Hazardous
Substances or Remediation (defined below) thereof, of possible liability of any
person or entity pursuant to any Environmental Law, other environmental
conditions in connection with the Property, or any actual or potential
administrative or judicial proceedings in connection with any of the foregoing,
except as described in the Environmental Report; and (f) Indemnitor has
truthfully and fully provided to Indemnitee, in writing, any and all information
relating to conditions in, on, under or from the Property that is known to
Indemnitor and that is contained in files and records of Indemnitor, including
but not limited to any reports relating to Hazardous Substances in, on, under or
from the Property and/or to the environmental condition of the Property.
2. Environmental Covenants. Indemnitor covenants and agrees that: (a) all uses
and operations on or of the Property, by Indemnitor or any other person or
entity, shall be in compliance with all Environmental Laws and permits issued
pursuant thereto, except any non-compliance which, individually and in the
aggregate, could not reasonably be expected to have a Material Adverse Effect;
(b) there shall be no Releases of Hazardous Substances in, on, under or from the
Property by Indemnitor or anyone controlled by, controlling or under common
control with Indemnitor, except any non-compliance which, individually and in
the aggregate, could not reasonably be expected to have a Material Adverse
Effect; (c) Indemnitor shall keep the Property free and clear of all liens and
other encumbrances imposed pursuant to any Environmental Law, whether due to any
act or omission of Indemnitor or any other person or entity (the “Environmental
Liens”); (d) Indemnitor, at its sole cost and expense, shall (i) perform or
cause to be performed any reasonably scoped environmental site assessment or
other investigation of environmental conditions in connection with the Property,
pursuant to any written request of Indemnitee (provided that such request is
made based upon Indemnitee’s reasonable belief that there are Hazardous
Substances in, or under the Property which are not in compliance with
Environmental Laws and that the basis of such belief has first been described in
writing to Indemnitor), and (ii) provide Indemnitee with copies of reports and
other results thereof, on which reports and results Indemnitee and other
Indemnified Parties shall be entitled to rely; (e) Indemnitor shall, at its sole
cost and expense, comply with all reasonable written requests of Indemnitee to
(i) reasonably effectuate Remediation of any condition (including but not
limited to a Release of a Hazardous Substance) in, on, under or from the
Property where such action is also required by, or necessary to comply with or
avoid liability under, any Environmental Law, or is required by, or necessary to
comply with or to avoid liability under, any permits issued pursuant thereto, or
any directive from any governmental authority or is otherwise necessary to avoid
liability to third parties; (ii) comply with any Environmental Law; (iii) comply
with any lawful directive from any governmental authority, except any
non-compliance which, individually and in the aggregate, could not reasonably be
expected to have a Material Adverse Effect; and (iv) take any other reasonable
action necessary or appropriate for protection of human health or the
environment; (f) Indemnitor shall not do or allow any tenant or other user of
the Property to do any act that materially increases the dangers to human health
or the environment, poses an unreasonable risk of harm to any person or entity
(whether on or off the Property), impairs or may impair the value of the
Property, is contrary to any requirement of any insurer, constitutes a public or
private nuisance, constitutes waste, or violates any covenant, condition,
agreement or easement applicable to the Property; and (g) except as to matters,
conditions or circumstances described or referenced in the Environmental Report
already provided to Indemnitee, Indemnitor shall promptly notify Indemnitee in
writing of (i) any presence or Releases or threatened Releases of Hazardous
Substances in, on, under, from or migrating towards the Property; (ii) any
noncompliance, except any non-compliance which, individually and in the
aggregate,

 

2



--------------------------------------------------------------------------------



 



could not reasonably be expected to have a Material Adverse Effect, with any
Environmental Laws related in any way to the Property; (iii) any Environmental
Lien known to Indemnitor to exist or to be threatened; (iv) any required or
proposed Remediation of environmental conditions relating to the Property; and
(v) any written or oral notice or other communication of which Indemnitor
becomes aware from any source whatsoever (including but not limited to a
governmental entity) relating in any way to Hazardous Substances or Remediation
thereof, possible liability of any person or entity pursuant to any
Environmental Law, other environmental conditions in connection with the
Property, or any actual or potential administrative or judicial proceedings in
connection with anything referred to in this Agreement.
3. Indemnified Parties’ Rights/Cooperation and Access. Indemnified Parties and
any other person or entity designated by Indemnified Parties (including but not
limited to any receiver, any representative of a governmental entity and any
environmental consultant), shall have the right but not the obligation to enter
upon the Property at all reasonable times, but subject to applicable site safety
and security requirements and upon reasonable prior written notice to Indemnitor
of the intent to perform such work and the schedule for same (and Indemnitor
hereby agrees that two Business Days’ notice shall be deemed to be reasonable),
to assess any and all aspects of the environmental condition of the Property and
its use, including but not limited to conducting any environmental assessment or
audit (the scope of which shall be determined in Indemnitee’s sole and absolute
discretion) and taking samples of soil, groundwater or other water, air or
building materials, and conducting other invasive testing. Indemnitor shall
cooperate with and provide access to Indemnified Parties and any such person or
entity designated by Indemnified Parties, provided, however, that such work
performed by or behalf of Indemnitees shall be performed so as not to
unreasonably interfere with Indemnitor’s or its customers’ operations at the
Property. Indemnitees shall be fully responsible to use commercially reasonable
efforts (and will be deemed to have used commercially reasonably efforts if,
without limitation, they engage the same Person which provided the Environmental
Report or obtain representations as to licenses and insurance in the contract
under which any such Person is engaged) for ensuring that all personnel used in
such work are employed by a Person which has received all necessary licenses for
such work and is adequately insured for such work, and shall cause the contract
under which such Person is engaged to require such person to comply with same in
the performance of such work. Indemnitees shall request in writing that the
contract with the Person performing such work include provisions under which
(a) any insurance which names any Indemnittee as an additional insured also name
Indemnitor as an additional insured, provided that all recoveries under such
insurance policy shall be paid to Indemnitees to satisfy all claims by the
Indemnitees prior to any payment to Indemnitor, and (b) any indemnification
provisions for the benefit of Indemnitees shall also benefit Indemnitor,
provided that all recoveries under such indemnification provisions shall be paid
to Indemnitees to satisfy all claims by the Indemnitees prior to any payment to
Indemnitor. In the event that the Person performing such work shall, as a
condition to including the provisions described in the preceding sentence,
require any additional payment or compensation in connection with the
performance of such work, RZB shall not be obligated to include such provisions
in the contract with such Person unless Indemnitor shall pay to RZB, within
three Business Days after RZB’s request, the amount of such additional payment
or compensation. Indemnitees shall, upon completion of such work, be obligated
to return the Property to substantially the same condition as existed
immediately prior to such work being performed (including without limitation,
the proper closing of all temporary groundwater monitoring wells and grouting or
filling of any boreholes). Upon completion of such work, Indemnitees shall
provide Indemnitor with copies of any reports or results of such work (including
any sampling, monitoring, and laboratory analyses results), and Indemnitor shall
be entitled to rely upon such reports and results.. All such investigations
shall be performed at Indemnitor’s sole cost and expense,

 

3



--------------------------------------------------------------------------------



 



4. Indemnification. Indemnitor covenants and agrees at its sole cost and
expense, to protect, defend, indemnify, release and hold Indemnified Parties
harmless from and against any and all Losses (defined below) imposed upon or
incurred by or asserted against any Indemnified Parties and directly or
indirectly arising out of or in any way relating to any one or more of the
following (except to the extent the same relate solely to Hazardous Substances
first introduced to the Property by anyone other than Indemnitor or its
respective agents or employees following the foreclosure of the Security
Instrument (or the delivery and acceptance of a deed in lieu of such
foreclosure), the expiration of any applicable right of redemption and the
obtaining by the purchaser at such foreclosure sale or grantee under such deed
of possession of the Property): (a) the past, present or future presence,
Release or threatened Release of any Hazardous Substances in, on, above, or
under the Property; (b) any past, present or threatened non-compliance or
violations of any Environmental Laws (or permits issued pursuant to any
Environmental Law) in connection with the Property or operations thereon;
(c) any legal or administrative processes or proceedings or judicial proceedings
in any way connected with any matter addressed in this Agreement; (d) any
personal injury, wrongful death, or property or other damage arising under any
statutory or common law or tort law theory concerning Hazardous Substances; and
(e) any misrepresentation or inaccuracy in any representation or warranty or
material breach or failure to perform any covenants or other obligations in this
Agreement or any covenants or other obligations in the Security Instrument which
are related to Hazardous Substances or Environmental Law.
5. Duty to Defend and Attorneys and Other Fees and Expenses. Upon written
request by any Indemnified Party, Indemnitor shall defend and provide legal
representation for such Indemnified Party with respect to any of the matters
referenced in Section 4 above (if requested by any Indemnified Party, in the
name of the Indemnified Party) by attorneys and other professionals approved by
the Indemnified Parties. Notwithstanding the foregoing, any Indemnified Parties
may, in their sole and absolute discretion, engage their own attorneys and other
professionals to defend or assist them with respect to such matters, and, at the
option of Indemnified Parties, their attorneys shall control the resolution of
such matters. Upon demand, Indemnitor shall pay or, in the sole and absolute
discretion of the Indemnified Parties, reimburse, the Indemnified Parties for
the payment of reasonable fees and disbursements of attorneys, engineers,
environmental consultants, laboratories and other professionals in connection
therewith.
6. Definitions. As used in this Agreement, the following terms shall have the
following meanings:
“Hazardous Substances” includes but is not limited to any and all substances
(whether solid, liquid or gas) defined, listed, or otherwise classified as
pollutants, hazardous wastes, hazardous substances, hazardous materials,
extremely hazardous wastes, or words of similar meaning or regulatory effect
under any present or future Environmental Laws or that may have a negative
impact on human health or the environment, including but not limited to
petroleum and petroleum products, asbestos and asbestos-containing materials,
mold, polychlorinated biphenyls, lead, radon, radioactive materials, flammables
and explosives.
“Environmental Law” means any present and future federal, state and local laws,
statutes, ordinances, rules, regulations and the like, as well as common law,
relating to protection of human health or the environment, relating to Hazardous
Substances, relating to liability for or costs of Remediation or prevention of
Releases of Hazardous Substances or relating to liability for or costs of other
actual or threatened danger to human health or the environment. The term
“Environmental Law” includes, but is not limited to, the following statutes, as
amended, any successor thereto, and any regulations promulgated pursuant
thereto, and any state or local statutes, ordinances, rules, regulations and the
like addressing similar issues: the Comprehensive Environmental Response,
Compensation and Liability Act; the Emergency Planning and Community
Right-to-Know Act; the Hazardous Substances Transportation Act; the Resource
Conservation and Recovery Act (including but not limited to Subtitle I relating
to underground storage tanks); the Solid Waste Disposal Act; the Clean Water
Act; the Clean Air Act; the Toxic Substances Control Act; the Safe Drinking
Water Act; the Occupational Safety and Health Act; the

 

4



--------------------------------------------------------------------------------



 



Federal Water Pollution Control Act; the Federal Insecticide, Fungicide and
Rodenticide Act; the Endangered Species Act; the National Environmental Policy
Act; and the River and Harbors Appropriation Act. The term “Environmental Law”
also includes, but is not limited to, any present and future federal, state and
local laws, statutes, ordinances, rules, regulations and the like, as well as
common law: conditioning transfer of property upon a negative declaration or
other approval of a governmental authority of the environmental condition of the
property; requiring notification or disclosure of Releases of Hazardous
Substances or other environmental condition of the Property to any governmental
authority or other person or entity, whether or not in connection with transfer
of title to or interest in property; imposing conditions or requirements in
connection with permits or other authorization for lawful activity; relating to
nuisance, trespass or other causes of action related to the Property; and
relating to wrongful death, personal injury, or property or other damage in
connection with any physical condition or use of the Property.
“Release” with respect to any Hazardous Substance includes but is not limited to
any release, deposit, discharge, emission, leaking, leaching, spilling, seeping,
migrating, injecting, pumping, pouring, emptying, escaping, dumping, disposing
or other movement of Hazardous Substances.
“Remediation” includes but is not limited to the following actions taken as
required by or to be in compliance with or to avoid liability under
Environmental Laws or applicable standards promulgated pursuant to Environmental
Laws or otherwise mandated by governmental agencies having jurisdiction over
such actions and actions otherwise necessary to avoid liability to third
parties: any response, remedial, removal, or corrective action; any activity to
clean up, detoxify, decontaminate, contain or otherwise remediate any Hazardous
Substance; any actions to prevent, cure or mitigate any Release of any Hazardous
Substance; any action to comply with any Environmental Laws or with any permits
issued pursuant thereto; any inspection, investigation, study, monitoring,
assessment, audit, sampling and testing, laboratory or other analysis, or
evaluation relating to any Hazardous Substances or to anything referred to
herein (but excluding, however, routine monitoring, sampling, or laboratory
analyses which Indemnitor is actually performing or causing to be performed in
compliance with applicable rules, permits or other governmental authorizations).
“Legal Action” means any claim, suit or proceeding, whether administrative or
judicial in nature.
“Indemnified Parties” includes Indemnitee, any person or entity who is or will
have been involved in the origination of the Loan, any person or entity who is
or will have been involved in the servicing of the Loan, any person or entity in
whose name the encumbrance created by the Security Instrument is or will have
been recorded, persons and entities who may hold or acquire or will have held a
full or partial interest in the Loan, including, but not limited to, custodians,
trustees and other fiduciaries who hold or have held a full or partial interest
in the Loan for the benefit of third parties.
“Losses” includes any losses, damages, costs, fees, expenses, claims, suits,
judgments, awards, liabilities (including but not limited to strict
liabilities), obligations, debts, diminutions in value, fines, penalties,
charges, costs of Remediation (whether or not performed voluntarily), amounts
paid in settlement, foreseeable and unforeseeable consequential damages,
litigation costs, attorneys’ fees, engineers’ fees, environmental consultants’
fees, and investigation costs (including but not limited to costs for sampling,
testing and analysis of soil, water, air, building materials, and other
materials and substances whether solid, liquid or gas), of whatever kind or
nature, and whether or not incurred in connection with any judicial or
administrative proceedings, actions, claims, suits, judgments or awards.
“Security Instrument” includes the Deed of Trust and Security Agreements dated
the date hereof as amended, modified, supplemented or restated from time to time
covering the Property.

 

5



--------------------------------------------------------------------------------



 



7. Unimpaired Liability. The liability of Indemnitor under this Agreement shall
in no way be limited or impaired by, and Indemnitor hereby consents to and
agrees to be bound by, any amendment or modification of the provisions of the
Note, the Security Instrument or any of the other Loan Documents (as defined in
the Loan Agreement). In addition, the liability of Indemnitor under this
Agreement shall in no way be limited or impaired by (i) any extensions of time
for performance required by the Note, the Security Instrument or any of the
other Loan Documents, (ii) any sale or transfer of all or part of the Property,
(iii) except as provided herein, any exculpatory provision in the Note, the
Security Instrument, or any of the other Loan Documents limiting Indemnitee’s
recourse to the Property or to any other security for the Note, or limiting
Indemnitee’s rights to a deficiency judgment against Indemnitor, (iv) the
accuracy or inaccuracy of the representations and warranties made by Indemnitor
under the Note, the Security Instrument or any of the other Loan Documents or
herein, (v) the release of Indemnitor or any other person from performance or
observance of any of the agreements, covenants, terms or condition contained in
any of the other Loan Documents by operation of law, Indemnitee’s voluntary act,
or otherwise, (vi) the release or substitution in whole or in part of any
security for the Guaranty, the Note, or any of the other Loan Documents or
(vii) Indemnitee’s failure to record the Security Instrument or file any UCC
financing statements (or Indemnitee’s improper recording or filing of any
thereof) or to otherwise perfect, protect, secure or insure any security
interest or lien given as security for the Guaranty, the Note or any of the
other Loan Documents; and, in any such case, whether with or without notice to
Indemnitor and with or without consideration.
8. Enforcement. Indemnified Parties may enforce the obligations of Indemnitor
without first resorting to or exhausting any security or collateral or without
first having recourse to the Guaranty, the Note, the Security Instrument, or any
other Loan Documents or any of the Property, through foreclosure proceedings or
otherwise, provided, however, that nothing herein shall inhibit or prevent
Indemnitee from suing on the Guaranty, the Note or any of the other Loan
Documents, foreclosing, or exercising any power of sale under, the Security
Instrument, or exercising any other rights and remedies thereunder. It is not
necessary for an Event of Default (as defined in the Security Instrument) to
have occurred for Indemnified Parties to exercise their rights pursuant to this
Agreement. Notwithstanding any provision of the Security Instrument, the
obligations pursuant to this Agreement are exceptions to any non-recourse or
exculpation provision of the Security Instrument; Indemnitor is fully liable for
such obligations, and its liability is not limited to the original or amortized
principal balance of the Loan or the value of the Property.
9. Survival. The obligations and liabilities of Indemnitor under this Indemnity
shall fully survive indefinitely notwithstanding any termination, satisfaction,
assignment, entry of a judgment of foreclosure, exercise of any power of sale,
or delivery of a deed in lieu of foreclosure of the Security Instrument.
10. Interest. Any amounts payable to any Indemnified Parties under this
Agreement shall become immediately due and payable on demand and, if not paid
within thirty (30) days of such demand therefor, shall bear interest at a per
annum rate equal to the Default Rate set forth in the Loan Agreement, from the
date payment was due.
11. Waivers. (a) Indemnitor hereby waives (i) any right or claim of right to
cause a marshalling of any Indemnitor’s assets or to cause Indemnitee or other
Indemnified Parties to proceed against any of the security for the Loan before
proceeding under this Agreement against Indemnitor; (ii) and relinquishes all
rights and remedies accorded by applicable law to Indemnitor, except any rights
of subrogation which Indemnitor may have, provided that the indemnity provided
for hereunder shall neither be contingent upon the existence of any such rights
of subrogation nor subject to any claims or defenses whatsoever which may be
asserted in connection with the enforcement or attempted enforcement of such

 

6



--------------------------------------------------------------------------------



 



subrogation rights including, without limitation, any claim that such
subrogation rights were abrogated by any acts of Indemnitee or other Indemnified
Parties; (iii) the right to assert a counterclaim, other than a mandatory or
compulsory counterclaim, in any action or proceeding brought against or by
Indemnitee or other Indemnified Parties; (iv) notice of acceptance hereof and of
any action taken or omitted in reliance hereon; (v) presentment for payment,
demand of payment, protest or notice of nonpayment or failure to perform or
observe, or other proof, or notice or demand; and (vi) all homestead exemption
rights against the obligations hereunder and the benefits of any statutes of
limitations or repose. Notwithstanding anything to the contrary contained
herein, Indemnitor hereby agrees to postpone the exercise of any rights of
subrogation with respect to any collateral securing the Loan until the Loan
shall have been paid in full.
(b) INDEMNITOR HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, THE RIGHT
TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM, WHETHER IN CONTRACT,
TORT OR OTHERWISE, RELATING DIRECTLY OR INDIRECTLY TO THE LOAN, THE GUARANTY,
THE APPLICATION FOR THE LOAN, THIS ASSIGNMENT, THE NOTE, THE SECURITY
INSTRUMENT, THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS OR ANY ACTS OR OMISSIONS
OF ANY INDEMNIFIED PARTIES IN CONNECTION THEREWITH.
12. Subrogation. Indemnitor shall take any and all reasonable actions, including
institution of legal action against third-parties, necessary or appropriate to
obtain reimbursement, payment or compensation from such persons responsible for
the presence of any Hazardous Substances at, in, on, under or near the Property
or otherwise obligated by law to bear the cost. Indemnified Parties shall be and
hereby are subrogated to all of Indemnitor’s rights now or hereafter in such
claims.
13. Indemnitor’s Representations and Warranties. Indemnitor represents and
warrants that:
(a) if Indemnitor is a corporation, partnership or limited liability company, it
has the full corporate/partnership/limited liability company power and authority
to execute and deliver this Agreement and to perform its obligations hereunder;
the execution, delivery and performance of this Agreement by Indemnitor has been
duly and validly authorized; and all requisite corporate/partnership/limited
liability company action has been taken by Indemnitor to make this Agreement
valid and binding upon Indemnitor, enforceable in accordance with its terms;
(b) if Indemnitor is an individual, he/she is acting in an individual capacity
and has full power and authority to make this Agreement valid and binding upon
Indemnitor, enforceable in accordance with its terms;
(c) if Indemnitor is a corporation, partnership or limited liability company,
its execution of, and compliance with, this Agreement is in the ordinary course
of business of that Indemnitor and will not result in the breach of any term or
provision of the charter, by-laws, partnership or trust agreement, articles of
organization, operating agreement or other governing instrument of that
Indemnitor or result in the breach of any term or provision of, or conflict with
or constitute a default under or result in the acceleration of any obligation
under any agreement, indenture or loan or credit agreement or other instrument
to which the Indemnitor or the Property is subject, or result in the violation
of any law, rule, regulation, order, judgment or decree to which the Indemnitor
or the Property is subject;
(d) if Indemnitor is an individual, his/her execution of, and compliance with,
this Agreement will not result in the breach of any term or provision of, or
conflict with or constitute a default under or result in the acceleration of any
obligation under any agreement, indenture or loan or credit agreement or other
instrument to which Indemnitor or the Property is subject, or result in the
violation of any law, rule, regulation, order, judgment or decree to which the
Indemnitor or the Property is subject;

 

7



--------------------------------------------------------------------------------



 



(e) there is no action, suit, proceeding or investigation pending or threatened
against it which, either in any one instance or in the aggregate, may result in
any material adverse change in the business, operations, financial condition,
properties or assets of Indemnitor, or in any material impairment of the right
or ability of Indemnitor to carry on its business substantially as now
conducted, or in any material liability on the part of Indemnitor, or which
would draw into question the validity of this Agreement or of any action taken
or to be taken in connection with the obligations of Indemnitor contemplated
herein, or which would be likely to impair materially the ability of Indemnitor
to perform under the terms of this Agreement;
(f) it does not believe, nor does it have any reason or cause to believe, that
it cannot perform each and every covenant contained in this Agreement;
(g) no approval, authorization, order, license or consent of, or registration or
filing with, any governmental authority or other person, and no approval,
authorization or consent of any other party is required in connection with this
Agreement; and
(h) this Agreement constitutes a valid, legal and binding obligation of
Indemnitor, enforceable against it in accordance with the terms hereof.
14. No Waiver. No delay by any Indemnified Party in exercising any right, power
or privilege under this Agreement shall operate as a waiver of any such
privilege, power or right.
15. Notice of Legal Actions. Each party hereto shall, within five (5) business
days of receipt thereof, give written notice to the other party hereto of
(i) any notice, advice or other communication from any governmental entity or
any source whatsoever with respect to Hazardous Substances on, from or affecting
the Property, and (ii) any Legal Action brought against such party or related to
the Property, with respect to which Indemnitor may have liability under this
Agreement. Such notice shall comply with the provisions of Section 19 hereof.
16. Examination of Books and Records. Indemnified Parties and their accountants
shall have the right to examine the records, books, management and other papers
of Indemnitor which reflect upon its financial condition, at the Property or at
any office regularly maintained by Indemnitor where the books and records are
located. Indemnified Parties and their accountants shall have the right to make
copies and extracts from the foregoing records and other papers. In addition,
Indemnified Parties and their accountants shall have the right to examine and
audit the books and records of Indemnitor pertaining to the income, expenses and
operation of the Property during reasonable business hours at any office of
Indemnitor where the books and records are located.
17. Transfer. (a) Indemnitee may, at any time, sell, transfer or assign the
Guaranty, the Note, the Security Instrument, this Agreement and the other Loan
Documents, and any or all servicing rights with respect thereto, or grant
participations therein or issue mortgage pass-through certificates or other
securities evidencing a beneficial interest in a rated or unrated public
offering or private placement (the “Securities”). Indemnitee may forward to each
purchaser, transferee, assignee, servicer, participant or investor in such
Securities or any credit rating agency rating such Securities (the foregoing
entities hereinafter collectively referred to as the “Investor”) and each
prospective Investor, all documents and information (including financial
information) but not limited to, which Indemnitee now has or may hereafter
acquire relating to Indemnitor and the Property, whether furnished by Indemnitor
or otherwise, as Indemnitee determines necessary or desirable.

 

8



--------------------------------------------------------------------------------



 



(b) Upon any transfer or proposed transfer contemplated above and by the
Security Instrument, at Indemnitee’s request, Indemnitor shall provide an
estoppel certificate to the Investor or any prospective Investor in such form,
substance and detail as Indemnitee, such Investor or prospective Investor may
require.
18. Taxes. Indemnitor has filed all federal, state, county, municipal, and city
income and other tax returns required to have been filed by it and has paid all
taxes and related liabilities which have become due pursuant to such returns or
pursuant to any assessments received by it. Indemnitor does not know of any
basis for any additional assessment in respect of any such taxes and related
liabilities for prior years.
19. Notices. All notices or other written communications hereunder shall be
deemed to have been properly given (i) upon delivery, if delivered in person,
(ii) one (1) Business Day (defined below) after having been deposited for
overnight delivery with any reputable overnight courier service, or (iii) three
(3) Business Days after having been deposited in any post office or mail
depository regularly maintained by the U.S. Postal Service and sent by
registered or certified mail, postage prepaid, return receipt requested,
addressed as follows:

     
If to Indemnitor:
  Regional Enterprises, Inc.
 
  410 Water Street
 
  Hopewell, Virginia 23860
 
  Attention: Chief Executive Officer
 
   
With a copy to:
  Christian & Barton, L.L.P.
 
  909 East Main Street, Suite 1200
 
  Richmond, Virginia 23219-3095
 
  Attention: Henry R. Pollard, V, Esq.
 
   
If to Indemnitee:
  RZB Finance LLC
 
  1133 Avenue of the Americas
 
  New York, New York 10036
 
  Attention: Ms. Nancy Remini
 
   
With a copy to:
  Connell & Wiener LLP
 
  545 Fifth Avenue
 
  New York, New York 10017
 
  Attention: Paul R. Wiener, Esq.

or addressed as such party may from time to time designate by written notice to
the other parties.
Either party by notice to the other may designate additional or different
addresses for subsequent notices or communications.
For purposes of this Section, “Business Day” shall mean a day on which
commercial banks are not authorized or required by law to close in New York, New
York.
20. Submission to Jurisdiction. With respect to any claim or action arising
hereunder, Indemnitor (a) irrevocably submits to the nonexclusive jurisdiction
of the courts of the State in which the Property is located and the United
States District Court that is proper venue for the city in which the Property is
located, and appellate courts from any thereof, and (b) irrevocably waives any
objection which it may have at any time to the laying on venue of any suit,
action or proceeding arising out of or relating to this Agreement brought in any
such court, irrevocably waives any claim that any such suit, action or
proceeding brought in any such court has been brought in an inconvenient forum.

 

9



--------------------------------------------------------------------------------



 



21. No Third-party Beneficiary. The terms of this Agreement are for the sole and
exclusive protection and use of Indemnified Parties. No party shall be a
third-party beneficiary hereunder, and no provision hereof shall operate or
inure to the use and benefit of any such third party. It is agreed that those
persons and entities included in the definition of Indemnified Parties are not
such excluded third party beneficiaries.
22. Duplicate Originals; Counterparts. This Agreement may be executed in any
number of duplicate originals and each duplicate original shall be deemed to be
an original. This Agreement may be executed in several counterparts, each of
which counterparts shall be deemed an original instrument and all of which
together shall constitute a single Agreement. The failure of any party hereto to
execute this Agreement, or any counterpart hereof, shall not relieve the other
signatories from their obligations hereunder.
23. No Oral Change. This Agreement, and any provisions hereof, may not be
modified, amended, waived, extended, changed, discharged or terminated orally or
by any act or failure to act on the part of any Indemnitor or any Indemnified
Party, but only by an agreement in writing signed by the party against whom
enforcement of any modification, amendment, waiver, extension, change, discharge
or termination is sought.
24. Headings, etc. The headings and captions of various paragraphs of this
Agreement are for convenience of reference only and are not to be construed as
defining or limiting, in any way, the scope or intent of the provisions hereof.
25. Number and Gender/Successors and Assigns. All pronouns and any variations
thereof shall be deemed to refer to the masculine, feminine, neuter, singular or
plural as the identity of the person or persons referred to may require. Without
limiting the effect of specific references in any provision of this Agreement,
the term “Indemnitor” shall be deemed to refer to each and every person or
entity comprising an Indemnitor from time to time, as the sense of a particular
provision may require, and to include the heirs, executors, administrators,
legal representatives, successors and assigns of Indemnitor, all of whom shall
be bound by the provisions of this Agreement, provided that no obligation of any
Indemnitor may be assigned except with the written consent of each Indemnitee.
Each reference herein to “Indemnitee” shall be deemed to include its successors
and assigns. This Agreement shall inure to the benefit of Indemnified Parties
and their respective successors and assigns forever.
26. Joint and Several Liability. If any Indemnitor consists of more than one
person or entity, the obligations and liabilities of each such person hereunder
are joint and several.
27. Release of Liability. Any one or more parties liable upon or in respect of
this Agreement may be released without affecting the liability of any party not
so released.
28. Rights Cumulative. The rights and remedies herein provided are cumulative
and not exclusive of any rights or remedies which Indemnitee has under the
Guaranty, the Security Instrument, or the other Loan Documents or would
otherwise have at law or in equity.
29. Inapplicable Provisions. If any term, condition or covenant of this
Agreement shall be held to be invalid, illegal or unenforceable in any respect,
this Agreement shall be construed without such provision.

 

10



--------------------------------------------------------------------------------



 



30. Governing Law. This Agreement shall be deemed to be governed, construed,
applied and enforced in accordance with the laws of the state of New York and
the applicable laws of the United States of America.
31. Miscellaneous. Wherever pursuant to this Agreement (i) Indemnitee exercises
any right given to it to approve or disapprove, (ii) any arrangement or term is
to be satisfactory to Indemnitee, or (iii) any other decision or determination
is to be made by Indemnitee, the decision of Indemnitee to approve or
disapprove, all decisions that arrangements or terms are satisfactory or not
satisfactory and all other decisions and determinations made by Indemnitee,
shall be in the sole and absolute discretion of Indemnitee and shall be final
and conclusive, except as may be otherwise expressly and specifically provided
herein.

 

11



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, this Agreement has been executed and delivered by all
parties and is effective as of the day and year first above written.

              INDEMNITOR:   INDEMNITEE:
 
            REGIONAL ENTERPRISES, INC.   RZB FINANCE LLC
 
           
By:
  /s/ Ian Bothwell   By:   /s/ Nancy Remini
 
           
 
  Name: Ian Bothwell       Name: Nancy Remini
 
  Title: President       Title: Vice President

 

12



--------------------------------------------------------------------------------



 



EXHIBIT A
(Description of the Property)
PARCEL A:
ALL that certain tract or parcel of land with improvements thereon and
appurtenances thereto belonging, lying in the City of Hopewell, Virginia
containing 530 square feet and more particularly shown as Parcel A on a plat
entitled “Plat of Survey Showing Three Parcels Adjacent the Norfolk & Western
Railroad, Located Within the City of Hopewell, Virginia”, dated November 12,
1982, made by Lewis & Ownes, Inc., Consulting Engineers & Surveyors, Richmond,
Virginia, a copy of which plat is recorded in the Clerk’s Office, Circuit Court,
City of Hopewell, Virginia in Plat Book 7, page 118, to which plat reference is
hereby made for a more particular description of the property hereby conveyed.
PARCEL B:
ALL that certain tract or parcel of land with improvements thereon and
appurtenances thereto belonging, lying in the City of Hopewell, Virginia
containing 4.30 acres more or less and more particularly shown as Parcel B on a
plat entitled “Plat of Survey Showing Three Parcels Adjacent the Norfolk &
Western Railroad, Located Within the City of Hopewell, Virginia”, dated
November 12, 1982, made by Lewis & Ownes, Inc., Consulting Engineers &
Surveyors, Richmond, Virginia, a copy of which plat is recorded in the Clerk’s
Office, Circuit Court, City of Hopewell, Virginia in Plat Book 7, page 118, to
which plat reference is hereby made for a more particular description of the
property hereby conveyed.
PARCEL C:
ALL that certain tract or parcel of land with improvements thereon and
appurtenances thereto belonging, lying in the City of Hopewell, Virginia
containing 1.20 acres more or less and more particularly shown as Parcel C on a
plat entitled “Plat of Survey Showing Three Parcels Adjacent the Norfolk &
Western Railroad, Located Within the City of Hopewell, Virginia”, dated
November 12, 1982, made by Lewis & Ownes, Inc., Consulting Engineers &
Surveyors, Richmond, Virginia, a copy of which plat is recorded in the Clerk’s
Office, Circuit Court, City of Hopewell, Virginia in Plat Book 7, page 118, to
which plat reference is hereby made for a more particular description of the
property hereby conveyed.
BEING the same real estate conveyed to Regional Enterprises, Inc., a Virginia
corporation, by Deed from City Point Oil Terminal, a Virginia corporation, dated
October 26, 1982, recorded October 29, 1982, in the Clerk’s Office, Circuit
Court, City of Hopewell, Virginia in Deed Book 177, page 591.
AND FURTHER BEING the same real estate conveyed to Regional Enterprises, Inc., a
Virginia corporation by Deed of Correction from City Point Oil Terminal, a
Virginia corporation, dated November 24, 1982, recorded May 13, 1983, in the
Clerk’s Office, Circuit Court, City of Hopewell, Virginia in Deed Book 179, page
717.

 

 



--------------------------------------------------------------------------------



 



PARCEL D:
ALL that certain lot or parcel of land, with improvements thereon and
appurtenances thereto, pertaining, lying and being in the City of Hopewell,
Virginia, containing 0.39 acres, more or less, as shown on a plat entitled, “Map
of .039 Acre of Land Situated in Hopewell, Virginia, Belonging to the Estate of
Mary Epps”, dated September 20, 1954, revised December 19, 1954, made by W.W.
LaPrade & Bros., Civil Engineers and more particularly described as follows:
BEGINNING at an iron rod in the southern line of Pierce Street at a point where
the line dividing the property hereby conveyed from the property now or formerly
owned by City Point Terminal Oil Company intersects the southern line of Pierce
Street; thence S 8° 43’ W 93.5 feet ot an iron rod; thence S 9° 45’ W 18.85 feet
to an iron rod; then S° 23 07’ W 77.86 feet to an iron rod; thence N 86° 05 1/2’
W 63 feet to an old concrete stone; thence N 3° 20’ 15” E 196.64 feet along the
line dividing the property hereby conveyed from the property now or formerly
owned by the School Board to a point in the southern line of Pierce Street;
thence S 79° 43’ E 101 feet to the iron rod at the point and place of beginning;
said property being known by the current street address of 1116 Pierce Street,
Hopewell, Virginia.
BEING the same real estate conveyed to Regional Enterprises, Inc., a Virginia
corporation by deed from Virginia V. French (formerly Virginia V. Hogue) and
C.D. French, dated November 28, 1990, recorded June 11, 1991, in the Clerk’s
Office, Circuit Court, City of Hopewell, Virginia in Deed Book 233, page 897.

 

2



--------------------------------------------------------------------------------



 



EXHIBIT B
(Identification of Environmental Report)

1.  
Report of Delta Consultants dated June 29, 2007 (and all enclosures and
appendices contained therein, including copies of earlier reports by other
parties)
  2.  
Report of UNI Engineering dated June 2007 (and all enclosures and appendices
contained therein)

 

 